DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is made in response to the after final filed on 7/6/2021.

Response to Arguments
Applicant's arguments filed in the amendment filed on 7/6/2021 have been fully considered but applicant’s arguments are not persuasive. The reasons are set forth below. 

Regarding applicant’s arguments presented on page 8-9 of applicant’s remark document, where applicant argues that Lee sending 1:N message is not same as applicant’s invention of user in channel A transmits the message appears in not only channel A, but different channels, namely channels B and C, where applicant refers to the diagram 11A of instant application showing plurality of channels exchanging messages. Applicant argues that nowhere does Lee state that recipient B and C are in a different channel than sender A. 
Applicant further argues that Lee in fig. 8B and 8C showing view of the channel on Mr. B’s terminal and Mr. C’s terminal that are not showing that communication occurring in two or more channels, but these figures are simply showing different views of the same channel, therefore Applicant’s claimed feature of two different channels is not disclosed by Lee.     

In response the examiner respectfully points out that claim language does not explicitly says that designation to send message cannot be to individual recipients nor  claim recites that this individual users have to be part of the group messaging channel different than sending user sending the messages. Also claim does not specify any specific order of operation where channels with multiple users have be created prior to user designating to send message to two different channels. Therefore applicant is arguing unclaimed feature.       
In that case, Lee in par. 0069-0072 discloses senders selects N recipients, in current example Mr. B and Mr. C, terminal A receives entered texts via provided UI, par. 0072 discloses senders terminal creates a message and simultaneously transmits the message to selected N recipients. Here Lee initiates the message to be sent to recipient B in first channel, also designates that same message to be send to another recipient C, here since recipient B and C are not in same message group, sending message to each recipients will be in its own channel as message is designated as 1 to many. Each recipient on their own device creates separate messaging channel or group with sender for receiving message without interfering with message channel of each other or being part of the same message channel, each user participating in message exchange that forms separate message exchange channels having different set of participants, in first channel, user A and B and in second channel user A and C.  
Therefore Lee meets the claim limitation as claimed, sending of message by first user designating to send message to second user in one channel and sending same message to second user in second channel. Lee further discloses messages 

/A.D/
Examiner, Art Unit 2423                    

/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423